internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp 06-plr date date legend company business a family x date date d e dear this letter responds to your request for rulings initially submitted on date and supplemented on date and date on behalf of company with respect to a proposed amendment the amendment to its certificate of incorporation the certificate you have requested rulings under sec_305 of the internal_revenue_code the code the information submitted for our review is summarized below company incorporated on date is primarily engaged in business a company uses the accrual_method of accounting and files its returns on a calendar_year basis company has two classes of stock class a common_stock and class b common_stock the class a common_stock is publicly traded the class b common_stock which was issued as a dividend on date is not publicly traded and its ownership is restricted to members_of_family x trusts established for family x's benefit and certain charitable organizations collectively hereafter the permitted plr transferees the class a common_stock and class b common_stock are equal with respect to distributions upon liquidation of company and have equal dividend rights except that in the case of dividends or distributions payable in stock only class a common_stock would be distributed with respect to the class a common_stock and only class b common_stock would be payable with respect to class b common_stock the class b common_stock has a higher vote per share than the class a common_stock but the class a common_stock shareholders are entitled as a separate class to elect e of the directors standing for election each year under the current certificate the class b common_stock will automatically convert to class a common_stock if the number of class b common_stock falls below d the conversion threshold there are three ways the class b common_stock can be converted to class a common_stock first the shareholders of class b common_stock may freely convert on a share by share basis their class b common_stock to class a common_stock second if the class b common_stock is transferred to a non permitted transferee it will automatically convert to class a common_stock third if the number of class b common_stock drops below the conversion threshold_amount all class b common_stock will automatically convert to class a common_stock company has proposed the amendment to its certificate to remove the conversion threshold company believes the amendment would be in the best interest of company and its shareholders and has provided several business reasons in support of its position company has indicated that the proposed amendment would not result in a physical exchange of shares but rather may be a deemed exchange of the class b common_stock subject_to the conversion threshold for new class b common_stock which would not be subject_to a conversion threshold company has made the following representations regarding the proposed amendment a b none of company’s outstanding_stock is sec_306 with the meaning of sec_306 the terms of the class b common_stock following the amendment to the certificate would be the same except that the amendment to the certificate would remove the requirement that the class b common_stock would convert on a share by share basis to class a common_stock once the number of shares outstanding falls below the conversion threshold all other terms of both the class a common_stock and class b common_stock would remain the same plr c d e f g h i j k l m company believes the fair_market_value of the new class b common_stock deemed to be received by each exchanging shareholder will be equal to the fair_market_value of the old class b common_stock surrendered the class b common_stock shareholders do not have a plan or intention to dispose_of any the class b common_stock subsequent to the amendment except for sales that may be necessary from time to time to diversify the investment portfolios of family x and their permitted transferees or to settle estates the number of shares and percentage of each class of stock outstanding owned by the shareholders would remain unchanged by the amendment to the certificate no securities are to be issued when the certificate is amended company will not issue any stock or security for dividend or interest arrearages no convertible preferred_stock is to be received pursuant to the amendment no fractional shares will be issued in conjunction with the amendment no property or boot issuance is involved with the amendment to the certificate the amendment will be a single isolated transaction and is not pursuant to a company plan to periodically increase a shareholder's proportionate interest in the assets or earnings_and_profits of the company within the meaning of sec_1 c company would continue to conduct its business operations after the contemplated amendment company and its shareholders will each pay their own expenses if any incurred with the amendment and deemed exchange based on the information and representations submitted we rule as follows plr the proposed amendment will not result in or be treated as a distribution_of_property to which section sec_301 applies by reason of the application of sec_305 sec_305 c or sec_1_305-7 caveat no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination procedural statements this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely reginald mombrun assistant to branch chief branch office of associate chief_counsel corporate
